DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
	This application is in condition for allowance except for the following formal matters:
	In the second to last line of the claim 1, --the associated aggressiveness setting-- should be corrected to “an associated aggressiveness setting” to provide proper antecedent basis, since this recitation is different from “an initial aggressiveness setting” set forth in line 4 of parent claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-20 are allowed.

Comments on Allowability
	While Wilhelmi et al. US 2014/0109813 A1, the closest art of record, disclose “a seed singulator with adjustable aggressiveness settings in paragraph [0014] thereof and “a seed metering system” and a “computer” in paragraph [0010] thereof, Wilhelmi et al. US 2014/0109813 A1, the closest art of record, fails to disclose or suggest the “calibration cycle” in a manner as specifically called for in the claimed combination in parent claims 1 and 12, or the much more detailed “aggressiveness setting…multiples data” in a manner as specifically called for in the claimed combination in parent claim 20.
	The various foreign references cited in the Information Disclosure Statement (IDS) dated July 10, 2019 disclose various systems involving sensors and control systems in agricultural systems but are different from the claims of the instant application 16/506,596 for the same reasoning set forth supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



April 26, 2022